Citation Nr: 0332901	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  01-01 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
In Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for headaches.   
 
2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


REMAND

The veteran served on active duty from January 1956 to 
January 1959.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2000 RO rating 
decision which denied service connection for headaches and 
for bilateral hearing loss.  The veteran provided testimony 
at a personal hearing at the RO in June 2001.  

In a September 2002 decision, the Board denied service 
connection for headaches and bilateral hearing loss.  The 
veteran then appealed to the United States court of Appeals 
for Veterans Claims (Court).  In a May 2003 joint motion to 
the Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and the case 
remanded.  A May 2003 Court order granted the motion.  

In view of the May 2003 joint motion and Court order, and 
given the circumstances of this case, it is the judgment of 
the Board that there is a further duty to assist the veteran 
in developing evidence pertinent to his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  This includes obtaining any 
additional post-service medical records and providing VA 
examinations with opinions on the nature and etiology of the 
claimed conditions.  

Accordingly, the case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
since his release from active duty for 
headaches, hearing loss, and head injury.  
Also ask him to identify all sources of 
general medical examinations (such as for 
employment, insurance, or routine health 
care) he has received since his active 
duty.  The RO should then obtain copies of 
the related medical records which are not 
already on file.  

2.  The RO should have the veteran undergo 
VA ear and audiological examinations to 
determine the nature and etiology of his 
claimed hearing loss.  The claims folder 
should be provided to and reviewed by the 
examiners, and the examination reports 
should indicate that such has been 
accomplished.  Based on examination 
findings, a review of historical records, 
and medical principles, the examiners 
should provide a medical opinion, with 
full rationale, as to the approximate date 
of onset and etiology of the veteran's 
hearing loss, including any relationship 
with proven events of his active duty.  

3.  The RO should also have the veteran 
undergo a VA neurological examination to 
determine the nature and etiology of his 
claimed headaches.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should indicate that such has been 
accomplished.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with full rationale, as to the 
approximate date of onset and etiology and 
of any current headache disorder, 
including any relationship with proven 
events of active duty.  

4.  Thereafter, the RO should assure that 
there has been compliance with the notice 
and duty provisions of the law.  The RO 
should then review the claims for service 
connection for headaches and for bilateral 
hearing loss.  If the claims are denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


